Exhibit 10.1

 

LOGO [g530416g0424203312066.jpg]

Terms and Conditions

You shall be governed by the following Terms and Conditions of Service during
the employment with the Company. The company reserves the right to change/modify
any of the Terms and Conditions (T&C), of Employments and/or Company
Policies/Regulations/Code of Conduct etc. and these Terms and Conditions shall
be subject to amendments from time to time. The Company shall inform all the
employees about all such policies from time to time by way of electronic mail
and/or through its online portals/webpages etc. The employee shall be deemed to
have agreed the same. These Terms and conditions of this Employment Contract,
any other agreement signed with the Company or with any member of Syntel group
of companies and any other Policies and guidelines that are provided by the
Company in the Human Resources (herein referred as “HR”) Portal or as a part of
the HR Policy, Information Security Policy, Policy on non- compete,
confidentiality and data protection, and any other directive whether issued by
way of emails or written notifications by the Company shall all be termed as
“Terms of Employment” and You shall abide by the same at all times during the
term of employment and beyond to the extent such terms survive the employment
term.

 

1. Statement of Facts

The appointment is being made on basis of Your Job Application Form and is on
reliance of the contents of Your resume and other information provided by You
during the course of interview and other mutual discussions. Any misleading,
incorrect or fraudulent information, either written or verbal, provided by You,
shall result in termination of employment forthwith at the sole discretion of
the Company and You shall be liable to fully indemnify the Company for any
losses suffered by the Company in this regard which shall be without prejudice
and in addition to any other action/legal proceeding that the Company may take
against You.

 

2. Work Related

 

2.1 You shall devote Your full time and attention to the duties assigned to You
by the Company and shall not be engaged/ involved/ interested or undertake any
direct/ indirect employment/ business/ work/ assignment etc. whether full or
part time and whether paid or unpaid or for any consideration or not, during or
outside Your working hours), unless You have obtained Our prior written consent
or during or during the term of Your employment (including any Notice Period.
“Period of Notice” is defined in Section 16 without prior written permission of
the Company.

 

2.2 You shall use Your best efforts in the performance of employment duties
assigned to You from time to time and at all times, act in good faith, with
honesty and integrity and in the best interests of the Company. You shall comply
with all rules, regulations and procedures established by the Company in
fulfilling Your duties while in employment with the Company.

 

2.3 In addition to the duties assigned to You, You may be required to undertake
other reasonable duties from time to time, for the Company and/or any Syntel
group Companies as per the discretion of the company. The Company reserves the
right to transfer You to any suitable alternative position either within the
Company or within any member of Syntel group Companies reasonably within Your
capabilities, according to the requirements of the Company. You shall not refuse
to carry out any assignment solely on the grounds that it has not been part of
Your usual duties during Your employment. You shall also not be entitled to any
additional compensation for carrying out any job which, in the opinion of the
Company, is equivalent to the job You have been assigned earlier.

 

Employee Signature:         /s/ Sameer Arora                  1 | Page

 

SYNT_D_HP_T&C_16 2.2.2 (2111)    The contents of this document are company
privileged, and should be treated as confidential.



--------------------------------------------------------------------------------

LOGO [g530416g0424203312066.jpg]

 

2.4 Your appointment and continuous employment with the Company is subject to
You being found and remaining medically (both Physically and mentally) fit. The
Company reserves the right to ask You to undergo medical examination as and when
considered necessary. If You are not medically fit to perform the obligations/
duties as an employee, the Company reserves the right to terminate Your
employment since continued medical fitness is a pre-condition for continued
employment.

 

3. Location

The Company is fully entitled to place You at any of its location in India or
abroad or at the Company’s customer location in India or outside India as the
Company deems appropriate based on its business requirements. You shall also be
subject to any transfer by the Company on a temporary or permanent basis to
other job functions, departments or locations or to any member of Syntel group
companies, based on the Company’s business requirements. Any rejection or
non-acceptance by You shall be deemed to be a breach of the Terms of Employment
and subject to disciplinary action including but not limited to termination of
employment by the Company.

 

4. Entitlement to Work

Procurement and timely renewal of relevant work permit in India shall solely be
Your responsibility and the Company shall render reasonable assistance and
support on documents that You may require for this purpose. Your employment is
subject to and conditional on You being legally entitled to live and work (for
the Company) in India. You undertake to notify the Company immediately if You
cease to be so entitled, in which event Your employment shall be deemed
terminated and no compensation (with the exception of statutory dues payable, if
any) shall be payable to You by the Company. The Company shall not be
responsible for any liability arising thereof.

 

5. Probationary Period

Please refer to Your Employment Contract for the eligibility of the appropriate
clause.

For Lateral Hire -

You shall be on probation for a period of 6 (six) months from the date of
commencement of Your service, which is liable for extension at the sole
discretion of the Company “Probation Period”.

If Your standard of performance, attendance or conduct is unsatisfactory at any
time during this period, You may be dismissed with or without reference to our
disciplinary procedure as may be applicable.

On successful completion of the probation period, Your services shall be
confirmed in writing by the Company.

For Trainee Hire -

You shall be on training for a period of one year, or any other period as the
Company deems necessary, from the date of commencement of Your service and You
shall be required to sign a separate agreement, by way of which You agree to
remain in the employment of the Company during such period of training, and for
a period of one year thereafter. Such agreement shall also form part of Your
employment terms with the Company. If Your standard of performance, attendance
or conduct is unsatisfactory at any time during this period, You may be
dismissed with or without reference to our disciplinary procedure as may be
applicable.

On successful completion of training, Your services shall be confirmed in
writing by the Company and thereafter, subject to any other agreement or
understanding between You and the Company.

 

6. Integrity and Professionalism:

 

6.1 The Company may conduct various checks, including but not limited to
reference checks/ background checks and drug test (through a third party agency)
at its sole discretion to verify and authenticate the details and all the
documents furnished by You to the Company.

 

Employee Signature:         /s/ Sameer Arora                  2 | Page

 

SYNT_D_HP_T&C_16 2.2.2 (2111)    The contents of this document are company
privileged, and should be treated as confidential.



--------------------------------------------------------------------------------

LOGO [g530416g0424203312066.jpg]

 

Background Check includes but is not limited to verification of Your employment
history and qualifications. The Company reserves the right to make suitable
formal/informal checks with the educational institutions and Your former
employers and of any other agencies/institutions, at its own discretion and You
shall be deemed to have consented the Company to do so.

 

6.2 The Company may withdraw the offer of employment (if applicable) or
terminate Your employment, in case the result of any background screening check
(which may be conducted at any time prior to or during Your employment) or an
act on Your part demonstrates (at the discretion of the Company) that You shall
not be able to carry out the inherent requirements of Your employment to the
Company’s standards of integrity and professionalism.

 

7. Former Employer/s

 

7.1 In the event of You becoming party to any proceeding/(s) brought by any
former employer at any time during or after Your employment with the Company,
You recognize and agree that You shall have full and sole responsibility of
responding to any such action or proceeding and that the Company shall have no
responsibility whatsoever to participate in Your response to any such action or
proceeding whether at Your own costs or otherwise. You agree that You are not
expected, at any time, to disclose, to the Company and/or any member of Syntel
group companies or its directors, officers or agents, the trade secrets or any
other confidential information of Your former employer or any other entity.

 

7.2 You have represented to the Company that You are not subject or party to any
restrictive covenant, non-compete, non-solicitation, intellectual property, or
confidentiality agreement or any other agreement that would limit or restrict
Your scope and ability to work in any way/any location for Syntel or any member
of Syntel group of Companies.

 

7.3 You have represented that You are not bound by any previous agreement in any
way whatsoever from Your previous employment that would limit or restrict Your
scope of ability to work in any way for Syntel or any member of Syntel group of
Companies. In the event of You having any obligation binding from Your previous
employer, You undertake to declare and hold the Company harmless and not
responsible thereby releasing the Company from any such dispute related to Your
previous employment.

 

7.4 In case of any breach or misrepresentation on Your part in the above, the
Company reserves its right to terminate Your services forthwith which shall be
without prejudice to the right of the Company to be indemnified by You in
respect of any litigation/proceedings that the Company or any member of Syntel
group of Companies may have to face on account of Your breach or
misrepresentation as above.

 

8. Hours of Work

 

8.1 Regular office hours are from 9:00 am to 6:15 pm, with sufficient break
period for lunch / snack / tea at all India Offshore locations, from Monday to
Friday. Any alternative day/s of work may be notified from time to time. You
shall be required to work the hours necessary to fulfill the responsibilities of
Your role.

 

8.2 The Company reserves the right to change the above as per the requirements.
The Company has the right to vary the number of hours, days and times, which You
shall work to meet the needs of the business. In such cases, You shall be
provided reasonable notice for the same.

 

9. Remuneration

 

9.1 The entitlements of Your total Compensation are subject to all Company
policies, procedures and/or guidelines that may be issued from time to time. All
perquisites and benefits including reimbursements are subject to applicable
statutory and tax provisions which may be applicable including taxation on
perquisite value.

 

Employee Signature:         /s/ Sameer Arora                  3 | Page

 

SYNT_D_HP_T&C_16 2.2.2 (2111)    The contents of this document are company
privileged, and should be treated as confidential.



--------------------------------------------------------------------------------

LOGO [g530416g0424203312066.jpg]

 

9.2 Your remuneration package and salary structure has been shared with You as
part of the offer letter issued to You.

 

10. Retirement

You shall retire from the Company’s services on reaching the age of 60 (sixty)
years or earlier if found medically unfit. The age or date of birth already
given by You in Your application form would be treated as binding and final. The
actual date of retirement shall be the last date of the calendar month in which
You were born.

 

11. Mediclaim, Personal Accident Insurance

You shall be covered by the Company’s Mediclaim and Personal Accident Insurance
Policy as per its rules/ regulations, which may change from time to time.

 

12. Annual Leave and Public Holidays

 

12.1 Your annual leave entitlement shall be 33 days per year, starting from
January 1 and ending on December 31.. Additional paid holidays are declared each
year for public holidays and the Company shall update the list of paid holidays
for the calendar year in the internal portal of the Company.

 

12.2 You shall be eligible for leave as per the Policy announced by SYNTEL from
time to time. All leave applications, approvals, rejections, etc., must be in
line with the HR Policies as applicable from time to time. The Company reserves
the right to cancel any approved leave for reasons of business requirements and
You are expected to provide full co-operation and adhere to such requests of the
Company. The Company is also entitled to, suo moto, ask You to go on leave for
such number of days and on such terms and conditions as intimated to You by the
HR Department without assigning any reason to You.

 

12.3 Any un-authorized leave or excess leave by You shall entitle the Company to
terminate Your employment.

 

12.4 Full details of the policy regarding annual leave and holidays are
available on the Company’s internal portal.

 

13. Specialized Training & Knowledge Acquisition

 

13.1 If You have to undergo any specialized training in the Company or as
arranged by the Company, You shall have to undertake a separate Training
Agreement to serve the Company for a specific minimum period that the Company
deems necessary. During this training period if Your performance is found to be
unsatisfactory, SYNTEL reserves the right to terminate You from employment as
per its disciplinary procedures.

 

13.2 On deputation to a client site for knowledge acquisition and subsequent
knowledge transfer on a client’s application, either for development,
enhancement, maintenance or support, You shall be understood to have gathered
intellectual property on behalf of the Company, and serve the company for a
minimum period of six months from the date of return to India from the Onsite
engagement. This clause does not apply in the event that You are transferred,
within the Company, to another client engagement where the value of the initial
knowledge acquisition has diminished and therefore does not constitute knowledge
attrition.

 

Employee Signature:         /s/ Sameer Arora                  4 | Page

 

SYNT_D_HP_T&C_16 2.2.2 (2111)    The contents of this document are company
privileged, and should be treated as confidential.



--------------------------------------------------------------------------------

LOGO [g530416g0424203312066.jpg]

 

14. Confidentiality

 

14.1 “Confidential Information” includes knowledge about the commercial affairs
and business transactions of the Company and/or any member of Syntel group of
companies, including, but not limited to, information about the customers,
clients, employees, suppliers, contracts , pricing structures, financial and
marketing details, terms of business, proposed transactions, premises, assets,
internal communications, Intellectual Property, technical systems, data,
designs, formulae, product lines, projects, operational procedures, research
activities, negotiating position, forward planning, technical and product
developments, accounts, finances, computer software and general know-how of the
Company and/or any member of Syntel group of companies (all to include whether
former actual or potential).

 

14.2 In connection with You providing certain products and/ or services to the
Company, and/ or on behalf of the Company, You shall have access to the above
Confidential Information concerning the Company, any member of Syntel group of
companies and the Company’s clients/ vendors. As a condition to You being given
access to such information, You agree to treat any information concerning the
Company, any member of Syntel group of companies and/ or the Company’s clients
or vendors (whether prepared by the Company, its advisors or otherwise) which is
furnished to You by or on behalf of the Company, any member of Syntel group of
companies and/ or the Company’s clients (herein collectively referred to as the
“Confidential Information”) in accordance with the provisions of all policies
and to take or abstain from taking certain other actions herein set forth. The
Confidential Information shall be solely used for the purpose of and on behalf
of the Company and You further agree that disclosure of the same shall be only
with prior written permission of the Company.

 

14.3 You acknowledge that the Company, any member of Syntel group of companies/
its clients and vendors are subject to certain privacy and information security
laws and regulations, pursuant to which the Company, any member of Syntel group
of companies/ its clients/vendors are required to ensure that You appropriately
safeguard personal or financial information regarding the Company, any member of
Syntel group of companies /its client’s former, current or prospective clients
or employees (“Sensitive Data”). You agree that You shall (a) not use any of the
Company’s and any member of Syntel group of companies / or its client’s
Sensitive Data except to the extent necessary to carry out the obligations for
which You are engaged by the Company, any member of Syntel group of companies /
its client and for no other purpose, (b) not disclose the Company, any member of
Syntel group of companies and/or its client’s Sensitive Data to any third party
without the prior written consent and subject to the further requirements of
this Section, (c) as applicable, employ administrative, technical and physical
safeguards to prevent unauthorized use or disclosure of the Company, any member
of Syntel group of companies / its clients Sensitive Data, (d) promptly provide
information as the Company, any member of Syntel group of companies / its client
may request relating to oversight obligations under applicable laws and
regulations, (e) in the event of any actual or apparent theft, unauthorized use
or disclosure of any of the Company, any member of Syntel group of companies
/its client Sensitive Data, immediately commence all reasonable efforts to
investigate and correct the causes and remediate the results thereof, and (f) as
soon as practicable following discovery of any event described in clause
(e) hereof, provide the Company, any member of Syntel group of companies / its
client notice thereof, and such further information and assistance as may be
reasonably requested.

 

14.4 You agree to promptly re-deliver to the Company, any member of Syntel group
of companies, upon request, all Confidential Information including all
Intellectual property rights; whether registered or unregistered, on any
tangible media and that You shall not retain any copies, extracts or other
reproductions in whole or in part of such material. You further agree that
breach of this confidentiality clause could cause irreparable harm to the
Company and that the Company shall be entitled to any and all injunctive and
equitable relief, as well as monetary damages, including reasonable attorney
fees, for such breach.

 

14.5 From time to time, the Company’s customers, any member of Syntel group of
companies / clients and/ or other general business requirements of the Company
and/or any member of Syntel group of companies may want You to sign special Non-
Disclosure Agreements (“NDA”). These NDA’s may be process/ client specific or
could represent a new regulatory requirement. It is clearlyunderstood that non
signing of NDA shall not be a ground or justification for You to disclose the
confidential or sensitive information to any third party without the prior
written permission of the Company, any member of Syntel group of companies.

 

Employee Signature:         /s/ Sameer Arora                  5 | Page

 

SYNT_D_HP_T&C_16 2.2.2 (2111)    The contents of this document are company
privileged, and should be treated as confidential.



--------------------------------------------------------------------------------

LOGO [g530416g0424203312066.jpg]

 

14.6 You acknowledge and understand that

 

14.6.1 The confidential/sensitive information enumerated above is shared with
You and/or You are given access to the same in complete trust reposed in You by
the company and any unauthorized dissemination thereof would amount a breach of
trust on Your part. Maintaining absolute confidentiality is crucial to the
Company whose business depends upon the discretion of its employees.

 

14.6.2 Without prejudice to the above, a breach of this undertaking of
confidentiality shall be regarded as a serious disciplinary matter and if
committed by You while You are employed by the Company or Your employment with
the Company shall result in disciplinary action being taken against You up to
and including dismissal and/or legal proceedings (Civil, Criminal or both).

 

14.6.3 This obligation of secrecy shall apply to all business of the Company and
any member of Syntel group of companies and shall remain in full force and
effect even after You have left the service of, or ceased working with/for the
Company and/or any member of Syntel group of companies.

 

14.6.4 The obligation of secrecy shall apply unless You have express written
consent from the Company or the relevant member of Syntel group of companies to
disclose the Confidential Information or You are required to do so by law.

 

14.6.5 You shall not during the term of Your employment and any time thereafter
publish, post, share or release any information including but not limited to
Confidential Information; material/information that is inappropriate or harmful
to Company and/or any member of Syntel group of companies, its employees or
customers; commentary, content or images that are defamatory, proprietary,
harassing, libelous to the Company and/or any member of Syntel group of
companies or that can create a hostile work environment on social media which is
broadly understood to include blogs, wikis, micro blogs, message boards, chat
rooms, electronic newsletters, online forums, social networking sites and other
sites/services that permit users to share information with others.

 

14.6.6 You agree that the undertakings comprised in this clause are reasonable
and necessary to protect the legitimate business interests of the Company and/or
any member of Syntel group of companies both during and after the termination of
Your employment.

 

15. Data Protection

 

15.1 The Company may be required to process, transfer and store Your personal
and sensitive data in any of the other locations of the Company or any member of
Syntel group of companies that may not be Your home location (including amongst
others, transfers of Your health information to another office of the Company)
for inclusion in our central HR system.

 

15.2 By signing this contract, You acknowledge and agree that we are permitted
to collect and hold personal data about You as part of our personnel and other
business records and that the Company may use such information for the purpose
of conducting background checks, administering Your employment and other
purposes directly related to Your employment.

 

15.3 You agree that We may disclose such data to third parties in the event that
such disclosure is in Our view required for the proper administration of Your
employment and other matters directly related to Your employment. This clause
applies to information held, used or disclosed in any medium.

 

15.4 For further information, please refer to the Information Security Policy,
which is available on the Company’s internal portal.

 

Employee Signature:         /s/ Sameer Arora                  6 | Page

 

SYNT_D_HP_T&C_16 2.2.2 (2111)    The contents of this document are company
privileged, and should be treated as confidential.



--------------------------------------------------------------------------------

LOGO [g530416g0424203312066.jpg]

 

16. Periods of Notice

 

16.1 You or the Company may terminate Your employment by giving the other party
written notice as follows:

 

  16.1.1 At any time during Your probationary period: 1 month;

 

  16.1.2 After completion of Your probationary period: 3 months.

 

  16.1.3 If you have signed any other agreement with the Company or any member
of Syntel group of companies that

provides for a larger notice period than enumerated in Section 16.1 (a) or (b),
then that larger notice period shall apply. (The above is collectively referred
to as “Notice Period”). The expression like being in the employment of the
Company, during Your employment term etc., includes Notice Period also.

 

16.2 The Company reserves the right to make a payment of basic pay in lieu of
such Notice Period.

 

16.3 The Company may terminate Your employment summarily with immediate notice
in the event of gross misconduct or a serious breach of Your employment
obligations.

 

16.4 We may, at any time during Your Notice Period (whether notice is given by
You or by the Company), and in Our absolute discretion alter Your duties.

 

17. Return of Property

When Your employment ends (or earlier on demand by the Company) You are required
to return all Confidential Information, and all Syntel property and equipment in
an acceptable condition.

 

18. Non-Solicitation / Non-Compete / Non-Diversion

 

18.1 During the term of Your employment and for a period of two (2) years
subsequent thereto, You shall not, without the prior written consent of the
Company, directly, indirectly, or through any other party, solicit business from
or perform services for any direct or indirect customer of the Company or any
member of Syntel group of companies or any prospective customer of the Company
whom You had any contact with or exposure to, at any time during the term of
Your employment. That, You shall not, without written consent of the Company
directly, indirectly, or through any other party, solicit, instigate or ask any
employee to leave Syntel employment.

 

18.2 During the term of Your employment and for a period of two (2) years
subsequent thereto, You shall not, without the prior written consent of the
Company, seek engagement or employment, either full-time or contractually with
any organization that is likely to deploy You on project / assignment in
Offshore or Onsite client engagement where the Company or any member of Syntel
group company is already working for the same client and where You had been
engaged in a project with the customer/ client organization for a period
exceeding two weeks.

 

18.3 During the term of Your employment and for a period of two (2) years
subsequent thereto, You shall not, without the prior written consent of the
Company, directly, indirectly, or through any other party, solicit, offer to, or
accept the employment of, persons who are then, or were, during the previous six
(6) months, employees of the Company or any member of Syntel group company.

 

18.4 This two (2) year period shall automatically be extended by any period of
time commencing with the Company or any member of Syntel group company’s demand
of You for compliance with this provision and the ultimate resolution of that
demand either by agreement with the Company and You or by court order or
arbitration award.

 

18.5 The restrictions above shall apply whether You act directly or indirectly,
and whether on Your own behalf or for any other person, company or organisation.

 

18.6 You shall not, following the termination of Your employment represent
Yourself or hold Yourself out as being in any way connected with the business of
the Company and/or any member of Syntel group of companies.

 

Employee Signature:         /s/ Sameer Arora                  7 | Page

 

SYNT_D_HP_T&C_16 2.2.2 (2111)    The contents of this document are company
privileged, and should be treated as confidential.



--------------------------------------------------------------------------------

LOGO [g530416g0424203312066.jpg]

 

19. Receipt of Payments and Benefits from Third Parties

Subject to any written regulations issued by the Company which may be
applicable, neither You nor any member of Your family, nor any company or
business entity in which You or they have an interest, are entitled to receive
or obtain directly or indirectly any payment, discount, rebate, commission or
other benefit from third parties in respect of any business transacted (whether
or not) by You on behalf of the Company and/or any member of Syntel group of
companies and if You, any member of Your family or any company or business
entity in which You or they have an interest, directly or indirectly obtain any
such payment, discount, rebate, commission or other benefit You shall forthwith
account to the Company or the relevant member of Syntel group of companies for
the amount received or the value of the benefit so obtained.

 

20. Conflict of Interest

You undertake and agree to mention that You would conduct Yourself with the
highest standards of integrity, honesty and fairness to avoid any conflict
between Your personal interests and the interests of the Company. You further
state that You(do we need to add do and would not have any direct or indirect
interest in a competitor, customer/client or vendor/supplier of the Company or
to any member of Syntel group of companies to the extent or nature that it
affects, or appears to affect, Your responsibilities to the Company. The
interest shall also apply in the manner of seeking or accepting any form of
benefit, gift, privilege, financial interest, employment with or become directly
or indirectly involved as an independent contractor, consultant or otherwise
with any competitor/client/vendor of the Company or any member of Syntel group
of companies. You shall not personally take advantage of a business opportunity
rightfully belonging to the Company or any member of Syntel group of companies
or derive personal profit, gain or advantage (other than rightful compensation
from the Company) as a result of any transaction undertaken on behalf of the
Company or any member of Syntel group of companies.

 

21. Policies and Procedures

 

21.1 The Company has adopted a number of employment and business policies and
procedures. You must comply with the Company’s policies and procedures (as
amended, removed or replaced from time to time), including the Code of Conduct.

 

21.2 You shall have access to all of the Company policies and procedures
including the Code of Conduct, on the Company’s internal portal site. You must
familiarise Yourself with them and You agree to be bound by them as applicable
from time to time. No separate agreement is required for You to be bound by such
policies and procedures from time to time.

 

21.3 We reserve the right to change existing policies and procedures or
introduce new ones from time to time. Information about new policies and
procedures or changes to existing ones including the Code of Conduct shall be
communicated through the Company’s Internal portal and/or employee
communications.

 

21.4 Disciplinary procedures or any other applicable procedures in the
circumstances may be implemented for failure to comply with the Company’s
policies and procedures up to and including dismissal.

 

21.5 You also declare that You have not been convicted nor pleaded guilty for
violating any central, state or local law, regulation or ordinance nor has any
criminal charges presently pending before any court of law.

 

21.6 You understand and agree that You shall not involve/make the Company and/or
any member of Syntel group of companies, as a party or otherwise, into any
disputes/court proceedings/investigations/allegations arising out of or related
to any matter which is personal to You. You also agree and undertake to keep the
Company and/or any member of Syntel group of companies indemnified at all times
should the Company and/or any member of Syntel group of companies suffers or
incurs any damages and expenses whatsoever in this regard.

 

Employee Signature:         /s/ Sameer Arora                  8 | Page

 

SYNT_D_HP_T&C_16 2.2.2 (2111)    The contents of this document are company
privileged, and should be treated as confidential.



--------------------------------------------------------------------------------

LOGO [g530416g0424203312066.jpg]

 

21.7 Should You be alleged/convicted in any crime or offence in any country of
whatsoever nature, You shall immediately inform Our HR and adhere to all the
disciplinary procedures as the circumstances may demand.

 

22. Software and Intellectual Property Rights

 

22.1 You are strictly prohibited from using or bringing in or installing or
downloading any unauthorized / infringed copies of software or products into the
office premises (also includes work place at the Company’s / any member of
Syntel group of companies / its client’s office premises) or on Company (or any
member of Syntel group of companies) or client provided computers and equipment.
No product or software shall be procured, used or installed from any external
sources or copying software from one computer system to another without the
prior written approval by the Company’s or its client’s appropriate authority
for Information Security protection and any non-compliance shall be considered a
serious breach with punitive penalties and action. You shall also not violate
any terms of any of the products or licenses that are provided to You for use by
the Company or its Client as part of the job assigned to You from time to time,
and protect the Company’s and/or any member of Syntel group of companies and its
client’s (including any third party’s) intellectual property rights (“IPR”) and
adhere to applicable laws/regulations including IPR related rules and
regulations of the Company’s / member of Syntel group of companies/ its
client’s.

 

22.2 Any violation, infringement or breach of the terms of IPR rights of the
Company / any member of Syntel group of companies /its clients or infringement
of their IPR rights otherwise shall be considered a material breach of Terms of
Employment and the Company is entitled to take strict action against You and
claim damages, costs and expenses of rectifying such breach including legal
proceedings and termination of employment contract. You shall read and
understand the Company’s / all member of Syntel group of companies / its
Client’s Information Security Policy/ IPR related rules & regulations and fully
adhere to the same during the term of employment and thereafter to the extent
any obligations survive termination of employment.

 

22.3 You agree to inform the Company, full details of all the inventions,
discoveries, concepts and ideas (collectively called “Developments”), whether
patentable or not, including but not limited to, hardware and apparatus,
products, processes and methods, formulae, computer programs and techniques,
software as well as any improvements and related knowledge, which You conceive,
improve, complete, or have put in to practice (whether alone or jointly with
others) while being in the employment of the Company, and which relate to the
present or prospective business, work or investigations of the Company and/or
any member of Syntel group of companies ; or which result from any work You do,
using any equipment, facilities, materials or personnel or time of the Company
and/or any member of Syntel group of companies; or which has or have been
developed by You or under You’r supervision, or which results from or are
suggested by any work, which You do or may do for the Company and/or any member
of Syntel group of companies.

 

22.4 The ownership of all “Developmental” work and documentation created by You
shall from the moment of its creation, vest in the Company and/or any member of
Syntel group of companies as the exclusive owner. You shall , if so required by
the company, execute a separate agreement assigning to the Company and/or any
member of Syntel group of companies / its nominees, agents, etc. , Your entire
right, title and interest (including all proprietory, moral and fringe rights)
in :

 

22.4.1 All Developments;

 

22.4.2 All trademarks, copyrights and mask work rights and all intellectual
property rights/industrial property rights in the Developments; and

 

Employee Signature:         /s/ Sameer Arora                  9 | Page

 

SYNT_D_HP_T&C_16 2.2.2 (2111)    The contents of this document are company
privileged, and should be treated as confidential.



--------------------------------------------------------------------------------

LOGO [g530416g0424203312066.jpg]

 

22.4.3 All patent applications filed, patents granted on any development,
including those in foreign countries, which You conceive or make (whether alone
or with others ) while being in the employment of the Company or within two
(2) years of the end of Your employment (if conceived as a result of Your
employment). In case You are unable to or otherwise do not execute any required
agreements to enable the Company/ or any member of Syntel group of companies to
further protect its rights, You irrevocably appoint the Company as Your attorney
to execute all such agreement and they shall be binding on You as if You had
agreements and they shall be binding on You as if You had personally executed
them.

 

22.5 You acknowledge existence of the Company’s/ any member of Syntel group of
companies / its clients present and future products, know how, processes,
software products, programs, codes, documentation and flowcharts in any form and
agrees to abide by the procedures of the Copyright/ Trademark/ Patents/ Design/
other IPR laws in force in India and foreign countries, which prohibits the
reproduction of such protected works, in whole or in part, or in any form or by
any other means, without the prior written permission of the Company and/or any
member of Syntel group of companies / its clients as the case may be.

 

22.6 You assign to the Company and/or any member of Syntel group of companies
Your entire right, title and interest in any invention or improvement that You
might make solely or jointly with others, during the course of Your employment
with the Company relating to any and all products/ services/ software/ software
tools, marketed or manufactured or developed and that You shall perform any acts
and execute such documents without expenses to You which, in the judgments of
the Company and/or any member of Syntel group of companies or its attorneys may
be needful or desirable to secure to the Company and/or any member of Syntel
group of companies, patent/ IPR protection and any/ all rights relating to such
invention or improvement.

 

22.7 You acknowledge and agree that all of the Company and/or any member of
Syntel group of companies / its client’s Confidential Information, sensitive
data and work product developed as a result of Your engagement and employment by
the Company / any member of Syntel group of companies / its client, including,
in each case, any derivative works thereof shall remain, the property of the
Company and/or any member of Syntel group of companies / its client as
applicable. Any work product, materials or deliverables developed as a result of
Your engagement by the Company / any member of Syntel group of companies / its
client shall be considered “works made for hire,” and to the extent that
exclusive title and ownership rights may not originally vest in the Company
and/or any member of Syntel group of companies / its client, as contemplated
hereunder, You shall irrevocably assign, transfer and convey to all rights,
title and interest therein. In case You are unable to or otherwise do not
execute any required agreements to enable the Company/ or any member of Syntel
group of companies to further protect its rights, You irrevocably appoint the
Company as Your attorney to execute all such agreement and they shall be binding
on You as if You had agreements and they shall be binding on You as if You had
personally executed them.

 

23 Information, Assets and Systems

When You join the Company You may have access to phones, e-mail, the Company’s
internal portal, internet and other equipment and systems. These form part of
Our IT and communication systems and You shall be required to use them in
accordance with the policies relating to them. We may implement Our disciplinary
procedure if You fail to comply with them and in certain circumstances, this
could amount to gross misconduct leading to dismissal. You should refer and
adhere to the Code of Conduct and the Company Policy Standards for further
information on these policies.

 

24 Deductions from Remuneration

The Company may deduct from Your remuneration any overpayment made to You, any
benefits including leave taken by You beyond entitlement or amounts owed by You
to the Company, to the extent permitted by law.

 

25 Discipline

 

25.1 Details of our disciplinary procedures are available on the Company’s
internal portal.

These procedures do not form part of Your Employment Agreement.

 

Employee Signature:         /s/ Sameer Arora                  10 | Page

 

SYNT_D_HP_T&C_16 2.2.2 (2111)    The contents of this document are company
privileged, and should be treated as confidential.



--------------------------------------------------------------------------------

LOGO [g530416g0424203312066.jpg]

 

25.2 We reserve the right to place You on leave of absence (“Suspension”) at any
time during Your employment, on terms and for periods as we determine
appropriate pursuant to applicable laws. This includes (but is not limited to)
where we are carrying out investigation and/or disciplinary procedures against
You for breach of Terms of Employment or other allied matters.

 

26 Taxes

You shall be solely responsible for declaring and paying all taxes to the
relevant tax authorities due on payments made and benefits provided to You by
the Company and/or any member of Syntel group of companies. The Company shall
deduct any statutory dues/taxes from amounts paid to You, as per applicable
laws.

 

27 Changes to Your Terms of Employment

 

27.1 On matters not specifically covered in the Terms of Employment, You shall
be governed by the Company’s Policies/ Terms and Conditions/ service rules,
practices, etc. which are liable for modifications, additions, total or partial
withdrawal, suspension/ revocation, etc. from time to time. The Company’s
decision on all such matters shall be final and binding on You.

 

27.2 In relation to the benefits (not being a statutory benefit) referred to in
this Employment Agreement, we reserve the right to withdraw or alter their terms
without notice at any time. We shall exercise reasonable discretion if We change
the benefits or exclude You from them

 

27.3 You acknowledge and agree that Your employment with the Company may be
transferred to another company within the Syntel group of companies (as may be
determined by the Company). You shall execute all documents necessary or
desirable to affect such transfer.

 

27.4 The Company shall, as per its business requirements, depute/assign You to
any country outside India and/or any member of Syntel group of companies after
providing You with reasonable notice thereof. In the event of You being so
deputed/assigned, You shall, subject to Our deputation policy of the respective
country, overseas deputation agreement and other related documents signed by You
in this regard, be strictly bound by this Employment Agreement.

 

28 Warranty

You represent and warrant that You are not subject to any agreement,
arrangement, contract, understanding, court order or otherwise, which in any way
directly or indirectly restricts or prohibits You from fully performing the
duties of Your employment, or any of them, in accordance with the terms and
conditions of this Employment Agreement.

 

29 Arbitration

All disputes or differences what so ever arising between the parties hereto or
out of or related to this Employment Agreement or the construction or meaning
and operation or effect of this Employment Agreement or the breach thereof shall
be settled by a single arbitrator appointed by the Company in Pune or Mumbai (as
decided by the Company), in accordance with the Arbitration & Conciliation Act,
1996 (and any statutory modification or re-enactment thereof) and the award made
in pursuant thereof shall be binding on both the parties hereto. You or the
Company may demand arbitration by giving a written notice of seven days to the
other party stating the nature of the dispute/ difference.

 

30 Governing Laws

The interpretation and enforcement of this Employment Agreement shall be
governed by and construed in all respects in accordance with the laws of India
and the parties submit themselves to the exclusive jurisdiction of the courts in
Pune or Mumbai (as decided by the Company).

 

Employee Signature:         /s/ Sameer Arora                  11 | Page

 

SYNT_D_HP_T&C_16 2.2.2 (2111)    The contents of this document are company
privileged, and should be treated as confidential.



--------------------------------------------------------------------------------

LOGO [g530416g0424203312066.jpg]

 

31 Remedies

 

31.1 Notwithstanding Clause 30 above (Arbitration clause), You agree that Your
failure or neglect to perform, keep, or observe any term, provision, condition,
covenant, warranty, or representation contained in this Employment Agreement,
may cause immediate and irreparable harm and that the Company, in addition to
all other remedies available to it, shall be entitled to immediate injunctive
and equitable relief from a court having jurisdiction to prevent any breach and
to secure the enforcement of its rights hereunder without being required to
refer the matter to arbitration.

 

31.2 Remedies for damages incurring prior to the Company’s knowledge of breach
or until action in breach ends and related in any way to the effects of the
breach shall include but not be limited to monetary damage, liquidated damages,
attorney’s fees and other compensation related to the action.

 

32 Entire Agreement

These terms and conditions supersede any previous agreement, whether oral or in
writing, between You and the Company or any other member of Syntel group of
companies in relation to the matters dealt herein and represent the entire
agreement between You and the Company. This Employment Agreement or any part
thereof may be modified in writing and all such modifications shall be effective
when signed by both the parties hereto.

 

33 Severability

If any clause in this Employment Agreement/ the Terms of Employment is held
invalid, illegal or unenforceable for any reason, that provision shall be
severed and the remainder of the provisions of this Employment Agreement will
continue in full force and effect as if this Employment Agreement/ the Terms of
Employment had been executed without such invalid provision/s.

 

34 Survival of Obligations

The obligations of the parties under this Employment Agreement that the parties
have expressly agreed will survive termination or expiration of this Employment
Agreement or which, by their nature, would continue beyond the expiration or
termination of this Employment Agreement, will survive such expiration or
termination.

 

35 Waiver

It is hereby agreed that failure of the Company to enforce at any time or for
any period of time the terms and conditions contained herein shall not be
construed to be waiver of any of the terms and conditions or of the right
thereafter to enforce each and every term and condition of this Employment
Agreement.

 

36 Clarifications

For any further clarifications about the above clauses or any interpretation of
the above clauses, You shall approach the HR team at the earliest.

You are requested to produce all the documents in original as mentioned in the
checklist attached, on Your date of joining.

 

37 Joining Instructions

You need to submit all the desired documents, as enumerated by the recruiter, at
the time of joining. However, if for some reason You are unable to submit it on
the day of joining, You shall execute and submit to the Company a
self-declaration in this regard indicating the timeframe by when these documents
shall be submitted by You. The maximum time frame for submission of any such
documents by you shall be 4 weeks, unless extension of the timeframe is
expressly agreed by the company in writing.

The company may terminate your employment immediately without notice, if you do
not furnish any such document within the specified timeframe..

 

Employee Signature:         /s/ Sameer Arora                  12 | Page

 

SYNT_D_HP_T&C_16 2.2.2 (2111)    The contents of this document are company
privileged, and should be treated as confidential.



--------------------------------------------------------------------------------

LOGO [g530416g0424203312066.jpg]

 

38 Notices

All notices under this Employment Agreement shall be sent by post and email at
the following addresses.

For Syntel Private Limited

Address: Unit 112, SDF IV, Seepz, Andheri (East), Mumbai – 400 096. India

Employee Name and Address

For

Address:

Each party shall notify the other about any change in address at least 15 days
prior to the change happening. Notice sent to you at the above address or the
current communication address as per company records shall be deemed as
sufficient service during and after the term of this Employment Contract.

 

Employee Signature:         /s/ Sameer Arora                  13 | Page

 

SYNT_D_HP_T&C_16 2.2.2 (2111)    The contents of this document are company
privileged, and should be treated as confidential.